105 F.3d 648
1997 Copr.L.Dec. P 27,612
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karon Ann PARHAM, daughter of Iris Candler of the Candlersof Atlanta Georgia Originators of the Coca-ColaCompany, Plaintiff-Appellant,v.The COCA-COLA COMPANY, Defendant-Appellee.
No. 96-2543.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1996.Decided Jan. 13, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-96-551)
Karon Ann Parham, Appellant Pro Se.
Rosewell Page, III, Darryl Scott Lew, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, VA, for Appellee.
Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing her trademark and copyright infringement and unjust enrichment claims.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Parham v. Coca-Cola Company, No. CA-96-551 (E.D.Va. Sept. 30, 1996).  We deny Appellant's motion for leave to file exhibits to "Accept One (1) Container of a Straight-sided Container;" "Three Tapes to be Entered and Transcribed by the Court as Exhibits to this Case;" "To Accept One (1) Glass Bottle;" "Motion to Accept One (1) Container of the Subject Matter of this Case;" "The N.C. State Court Paper Writings and Exhibits on File;  Case Nos. 93-CVS-239 and COA 95-51 considered a part of U.S.D.C.E.D.N.C.:  5:96-CV-421-H2 and U.S.C.O.A. Fourth Circuit:  96-2258."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED